Redox flow cell for storing electrical energy and use thereof
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 34, 36, 38-39 and 48, and formulae (I), (III), (IV) and (IIIb) in the replies filed on July 14, September 24, and September 28, 2020 is acknowledged.
a) Applicant’s election of claims 34, 36, 38, 39 and 48 with traverse in the reply filed on September 24, 2020 is acknowledged. While the election was made with traverse, the Applicant has failed to point out wherein either (1) the reasons advanced by the Examiner to establish distinctiveness between the inventions as claimed and grouped or (2) the evidence of separate status, classification and/or search are in error. Therefore the restriction requirement is made final.
b) Applicant’s election of species C1 (formula I), species C3 (formula III in claim 34), as well as subspecies of formula IV of claim 38 for anolyte species and subspecies of formula IIIb of claim 48 for catholyte species with traverse in the reply filed on September 24, 2020 is acknowledged. The traversal is on the ground(s) that “The Examiner has required election to single species in the various claims which is unduly limiting. The non-elected species are closely 
c) Applicant also traverses the restriction requirement as to Group I and Group III on the ground of no lack of unity of invention. This is not found persuasive because formula III(c) recited in claim 27 and formula III recited in claim 40 are different. Furthermore, a TEMPO structure in a formula of a catholyte is well known in the art, which does not make a contribution over the prior art (e.g., see the Li reference mentioned below).
Claims 27-33, 35, 37 and 40-47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected claims, there being no allowable generic or linking claim. Claims 34, 36, 38-39 and 48 are being examined on the merits in this Office action.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 19, 2020 is being considered by the examiner.

Claim Objections
Claim 34 is objected to because of the following informalities:
R1 is a covalent C-C bond or a divalent bridge group” should read “-R1- is a covalent …”. The latter will be applied in this office action when interpreting the claim limitations.
2) The black square recited in the formula (III) should be defined. It is being interpreted as a free radical.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 39 is rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility. The instant invention fails to describe how to utilize the redox flow cell according to claim 34 to store electrical energy for stationary and mobile applications. One skilled in the art would not know how to make the claimed invention.
Claim 39 is also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent 


Claims 34, 36, 38-39 and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1) Claim 34 recites the limitation "the molecule".  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the molecule is interpreted as referring to a molecule represented by the entire formula (I). 
2) Further in claim 34, it is unclear which part in the molecule is considered by the applicant to be the “residues of formula I”. It appears that only a portion of the entire formula I, rather than the entire formula I, can be considered as a repeating unit. Similar issue applies to “residues of formula III”. See the further limited formula (IV) recited in claim 38.
As such, the above-mentioned claim languages are ambiguous, which renders claim 34 indefinite. Claims 36, 38-39 and 48 are rejected because they depend from claim 34.
3) Claim 36 recites the limitation "redox-active compound".  There is insufficient antecedent basis for this limitation in the claim. Further, it is unclear which/what part is considered by the applicant to be a “structural unit”. For purposes of examination, “redox-active compound” is interpreted as “redox-active component” recited in claim 34.
4) Claim 39 was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).  Attempts to claim a process without setting forth any steps involved in 
Claim 40 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The formula (IIIb) recited in claim 48 does not further limit the formula (III) recited in claim 34, wherein the group at 4-position of formula (III) is a methyl group.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 34, 36, 38, 39 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (CN 102035007 A, whose English machine translation is being used for citation purposes, hereafter Xu) in view of Li et al. (Electrochemical and Solid-State Letters, 2011, 14(12), A171-A173, hereafter Li).
Regarding claim 34, Xu teaches a redox flow cell (See, e.g., Fig. 1) for storage of electrical energy comprising a reaction cell having two electrode chambers (14 and 15 in Fig. 1) for catholyte (12) and anolyte (13), which are each connected to at least one store (11 and 3) for liquid and are separated by an ion-conducting membrane (8), and which are equipped with electrodes (7 and 4), wherein the electrode chambers are each filled with electrolyte solutions comprising redox-active components dissolved or dispersed in an electrolyte solvent (See, e.g., Example 5 in [0034]),
wherein the anolyte comprises a redox-active component (“methyl viologen solution”). The methyl viologen has a following structural formula:

    PNG
    media_image1.png
    105
    479
    media_image1.png
    Greyscale


The above formula reads on the formula (I) as claimed when b=0, c=0 and R1 is a C-C bond.
Xu is silent to a catholyte represented by the claimed formula (III). However, it is well known in the art that TEMPO-based compound can be used as a catholyte in a redox flow 
As a result, the TEMPO reads on the formula (III) as instantly claimed. Note that the formula (III) as claimed has a methyl group at 4-position instead of a hydrogen in TEMPO. However, this difference is not patently patentable, since it has been held that closely related homologs, analogues, and isomers in chemistry creates a prima facie case of obviousness.  In re Dillon 16 USPQ 2d 1897, 1904 (Fed. Cir. 1990); In re Payne 203 USPQ 245 (CCPA 1979); In re Mills 126 USPQ 513 (CCPA 1960); In re Henze 85 USPQ 261 (CCPA 1950); In re Hass 60 USPQ 544 (CCPA 1944). 
Regarding claim 36, Xu in view of Li teaches the redox flow cell according to claim 34, wherein the methyl viologen comprises two structural units (i.e., two loops in a molecule).
Regarding claim 38, Xu in view of Li teaches the redox flow cell according to claim 34, and Xu teaches the anolyte is methyl viologen, which can be considered as a monomer of the instant polymer represented by the formula (IV) when, for example, b=0, c=0, t=0, R8 is a methyl group, R10 is a methyl group, and R9 is an alkylene group. The claimed polymer has a prima facie case of obviousness.  In re Dillon 16 USPQ 2d 1897, 1904 (Fed. Cir. 1990); In re Payne 203 USPQ 245 (CCPA 1979); In re Mills 126 USPQ 513 (CCPA 1960); In re Henze 85 USPQ 261 (CCPA 1950); In re Hass 60 USPQ 544 (CCPA 1944). “The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada's polymer latexes for lack of novelty. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 39, Xu in view of Li teaches a method of storing electrical energy for stationary and mobile applications comprising utilizing the redox flow cell according to claim 34 (See at least Abstract and [0001]-[0003] of Xu).
Regarding claim 48, Xu in view of Li teaches the redox flow cell according to claim 34, and further teaches the catholyte (TEMPO of Li) comprises a redox-active compound represented by formula (IIIb) when R16 in the formula (IIIb) is hydrogen.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809.  The examiner can normally be reached on Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHONGQING WEI/Primary Examiner, Art Unit 1727